617 S.E.2d 662 (2005)
359 N.C. 643
Calude M. VIAR, Jr., Co-administrator of the Estate of Megan Rae Viar, Deceased, and Co-administrator of the Estate of Macey Lauren Viar, Deceased
v.
N.C. DEPARTMENT OF TRANSPORTATION.
No. 109A04.
Supreme Court of North Carolina.
June 30, 2005.
William H. Borden, Robert T. Hargett, Special Deputy Attorney Generals, Ann Reed, Senior Deputy Attorney General, for NC Department of Transportation.
Fred W. DeVore, III, Charlotte, for Viar et al.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 12th day of May 2005 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2005."